Exhibit 2.1 Agreement and Plan of Reorganization AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (the “Agreement”), dated as of the 27th day of May 2008, by and between CMG Holdings, Inc., a Nevada corporation (“CMG”), and Creative Management Group, Inc., a Delaware corporation (“Creative Management”), with reference to the following: A. CMG is a Nevada corporation organized in July 2004.CMG has authorized capital stock of 150,000,000 shares of Common Stock, $0.001 par value per share (“CMG Common Stock”).Of such shares, 42,400,000 shares of CMG Common Stock are issued and outstanding. B. Creative Management is a privately held corporation organized under the laws of Delaware on August 13, 2002.Creative Management has authorized capital stock of 100,000,000 shares of Common Stock, $0.001 par value per share (“Creative Management Common Stock”).Of such shares, 22,135,148 shares of Creative Management Common Stock are issued and outstanding. C. The respective Boards of Directors of CMG and Creative Management have deemed it advisable and in the best interests of CMG and Creative Management and their respective shareholders that, contingent upon approval by shareholders holding 100% of the outstanding stock of Creative Management, all currently outstanding shares of Creative Management be acquired by CMG, pursuant to the terms and conditions set forth in this Agreement D. CMG and Creative Management propose to enter into this Agreement which provides, among other things, that all of the outstanding shares of Creative Management Common Stock be acquired by CMG, in exchange for 22,135,148 shares of CMG Common Stock currently owned by Creative Management and such additional items as more fully described in the Agreement. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE 1 THE ACQUISITION 1.01 At the Effective Time (as defined in Section 2.01), subject to the terms and conditions herein, all of the shares of Creative Management Common Stock issued and outstanding immediately prior to the Effective Time shall be acquired by CMG in exchange for 22,135,148 fully paid and nonassessable shares of CMG Common Stock currently owned by Creative Management (the exchange of all shares of Creative Management Common Stock for CMG Common Stock shall constitute the “Exchange”).The CMG Common Stock shall be issued to the shareholders of Creative Management and/or their nominees in the amounts set forth on a list provided by Creative Management to CMG. 1 1.02 As of the Effective Time, each outstanding stock certificate that immediately prior to the Effective Time represents shares of Creative Management Common Stock shall be deemed for all purposes to evidence ownership and to represent the number of shares of CMG Common Stock for which such shares of Creative Management Common Stock have been exchanged pursuant to Section 1.01.The record holder of each outstanding certificate representing shares of Creative Management Common Stock shall, after the Effective Time, be entitled to vote the CMG Common Stock for which such shares of Creative Management Common Stock have been exchanged on any matters on which the holders of the CMG Common Stock are entitled to vote.After the Effective Time, the holders of certificates evidencing outstanding shares of Creative Management Common Stock immediately prior to the Effective Time shall deliver such certificates of Creative Management Common Stock, duly endorsed so as to make CMG the sole holder thereof, free and clear of all claims, and encumbrances and CMG shall deliver a transmittal letter to the transfer agent of CMG directing the issuance of the CMG Common Stock to the shareholders of Creative Management and/or their nominees.Any shares of CMG Common Stock issued pursuant to this Agreement will not be transferable except (a) pursuant to an effective registration statement under the Securities Act of 1933, as amended (the “Act”), or (b) upon receipt by CMG of a written opinion of counsel for the holder reasonably satisfactory to CMG to the effect that the proposed transfer is exempt from the registration requirements of the Act, and relevant state securities laws. Restrictive legends shall be placed on all certificates representing CMG Common Stock issued pursuant to this Agreement, and the shares of CMG Common Stock into which they may be converted, as set forth in Section In the event any certificate for Creative Management Common Stock has been lost, stolen or destroyed, CMG shall issue and pay in exchange for such lost, stolen or destroyed certificate, promptly following its receipt of an affidavit of that fact by the holder thereof, such shares of CMG Common Stock as may be required pursuant to this Agreement. 1.03 Following the Effective Time, there will be a total of 42,400,000 shares of CMG Common Stock issued and outstanding. 1.04 Following the Effective Time, Creative Management will be a wholly owned subsidiary of CMG. ARTICLE 2 THE CLOSING 2.01 Subject to the terms and conditions herein, the consummation of the transactions contemplated by this Agreement (the “Closing”) shall take place at the Law Offices of SEC Attorneys LLC, 980 Post Road East, Westport, Connecticut 06880 on or before June 6, 2008 (the “Closing Date”) or at such other place or date and time as may be agreed to in writing by the parties hereto at the earliest practicable time after satisfaction or waiver of the conditions hereof, but in no event later than eighteen (18) days after such conditions have been satisfied or waived (the “Effective Time” or “Effective Date”). 2 2.02 The following conditions are a part of this Agreement and must be completed on or as of the Closing Date, or such other date specified by the parties: (a) Prior to Closing, CMG shall have obtained board and shareholder approval to the extent necessary to (i) consummate the share exchange contemplated by this Agreement, (ii) create an option pool of 5,000,000 shares of Common Stock, and (iii) complete, following Closing, in a manner which is reasonably acceptable to Creative Management, the sale, spin-off or other disposition of its pre-Closing operations, including all assets and liabilities. (b) Creative Management shall have obtained the written approval of a majority of its shareholders to the terms of this Agreement and to the completion of the share exchange transaction described herein. (c) Creative Management shall have delivered to CMG its financial statements for the period December 31, 2007, which shall have been audited in substantial compliance with generally accepted accounting principles (“GAAP”), and financial statements for the period March 31, 2008,which shall be capable of being audited in accordance with GAAP. ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF CMG CMG hereby represents and warrants to Creative Management as follows: 3.01 Organization, Standing and Power.CMG is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada, has all requisite power and authority to own, lease and operate its properties and to carry on its business as now being conducted, and is duly qualified and in good standing to do business in each jurisdiction in which the nature of its business or the ownership or leasing of its properties makes such qualification necessary. 3.02 Capital Structure.As of the date of execution of this Agreement, the authorized capital stock of CMG consists of 150,000,000 shares of Common Stock with a par value of USD $0.001 per share, of which 42,400,000 shares are currently issued and outstanding. The Exchange Shares to be issued pursuant to this Agreement shall be, when issued pursuant to the terms of the resolution of the Board of Directors of CMG approving such issuance, validly issued, fully paid and nonassessable and not subject to preemptive rights.Except as otherwise specified herein, as of the date of execution of this Agreement, there are no other options, warrants, calls, agreements or other rights to purchase or otherwise acquire from CMG at any time, or upon the happening of any stated event, any shares of the capital stock of CMG whether or not presently issued or outstanding. 3 3.03 Certificate of Incorporation, Bylaws, and Minute Books.The copies of the Articles of Incorporation and of the Bylaws of CMG which have been delivered to Creative Management are true, correct and complete copies thereof. The minute book of CMG, which has been made available for inspection, contains accurate minutes of all meetings and accurate consents in lieu of meetings of the Board of Directors (and any committee thereof) and of the shareholders of CMG since the date of incorporation and accurately reflects all transactions referred to in such minutes and consents in lieu of meetings. 3.04 Authority.CMG has all requisite power and authority to enter into this Agreement and to consummate the transactions contemplated hereby. The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by the Board of Directors of CMG.No other corporate or shareholder proceedings on the part of CMG are necessary to authorize the Exchange, or the other transactions contemplated hereby. 3.05 Conflict with Other Agreements; Approvals.The execution and delivery of this Agreement does not, and the consummation of the transactions contemplated hereby will not result in any violation of, or default (with or without notice or lapse of time, or both) under, or give rise to a right of termination, cancellation or acceleration of any obligation or the loss of a material benefit under, or the creation of a lien, pledge, security interest or other encumbrance on assets (any such conflict, violation, default, right of termination, cancellation or acceleration, loss or creation, a “violation”) pursuant to any provision of the Articles of Incorporation or Bylaws or any organizational document of CMG or, result in any violation of any loan or credit agreement, note, mortgage, indenture, lease, benefit plan or other agreement, obligation, instrument, permit, concession, franchise, license, judgment, order, decree, statute, law, ordinance, rule or regulation applicable to CMG which violation would have a material adverse effect on CMG taken as a whole. No consent, approval, order or authorization of, or registration, declaration or filing with, any court, administrative agency or commission or other governmental authority or instrumentality, domestic or foreign (a “Governmental Entity”) is required by or with respect to CMG in connection with the execution and delivery of this Agreement by CMG or the consummation by CMG of the transactions contemplated hereby. 3.06 Books and Records.CMG has made and will make available for inspection by Creative Management upon reasonable request all the books of CMG relating to the business of CMG. Such books of CMG have been maintained in the ordinary course of business.All documents furnished or caused to be furnished to Creative Management by CMG are true and correct copies, and there are no amendments or modifications thereto except as set forth in such documents. 3.07 Compliance with Laws.CMG is and has been in compliance in all material respects with all laws, regulations, rules, orders, judgments, decrees and other requirements and policies imposed by any Governmental Entity applicable to it, its properties or the operation of its businesses. 4 3.08 SEC Filings. CMG filed a Form 10-KSB on February 20, 2008 and filed Form 10-Q on May 7, 2008.As of the date hereof, CMG is current in its filing obligations. 3.09 Financial Statements.Copies of CMG’s audited financial statements for the fiscal year ended December 31, 2007 have been delivered to Creative Management. 3.10 Banks.CMG will deliver to Creative Management a true and complete list (in all material respects), as of the date of this Agreement, showing (1) the name of each bank in which CMG has an account or safe deposit box, and (2) the names and addresses of all signatories. 3.11 Litigation.There is no suit, action or proceeding pending, or, to the knowledge of CMG, threatened against or affecting CMG which is reasonably likely to have a material adverse effect on CMG, nor is there any judgment, decree, injunction, rule or order of any Governmental Entity or arbitrator outstanding against CMG having, or which, insofar as reasonably can be foreseen, in the future could have, any such effect. 3.12 Employees.CMG has no employees or consultant contracts and is not in the process of acquiring any employees or consultant contracts. 3.13 Liens, Leases and Contracts.CMG has no liens, encumbrances, easements, security interests or similar interests in or on any of its assets.CMG has no leases (whether of real or personal property) contracts, promissory notes, mortgages, licenses, franchises, or other written agreement to which CMG is a party which involves or can reasonably be expected to involve aggregate future payments or receipts by CMG (whether by the terms of such lease, contract, promissory note, license, franchise or other written agreement or as a result of a guarantee of the payment of or indemnity against the failure to pay same) except any of said instruments which terminate or are cancelable without penalty. 3.14 Absence of Undisclosed Liabilities.CMG has no liabilities of any nature, whether fixed, absolute, contingent or accrued. As of the Effective Time, CMG shall have no assets or liabilities other than those resulting from the acquisition of Creative Management. 3.15 Absence of Changes.
